DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status………………………………………………………..………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…... 4


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to applicant argument filed 10/15/2021.Claims 1-19 were previously indicated allowable on 10/15/2021.
			
				Allowable Subject Matter 
Claims 1-19 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Fathi teaches a computer-implemented method for place recognition based on a 3D point cloud (where method of place recognition is “methods to generate information about one or more objects of interest in a scene”, para 0034), comprising: capturing a 3D point cloud of an area in which the mobile agent is traveling (where 3D point cloud is “3D information can include information from sources such as point clouds”, para 0034 & 0160): extracting local features of each point in the captured 3D point cloud (where extracting local features is “Additionally, specific features of those groupings of objects can be detected as being present in the scene”, para 0035-38); generating a global descriptor of each point of the 3D point cloud using a deep neural network, based on the extracted local features (where generating a global descriptor is “input into machine learning algorithms to generate predicted labels or predictions for the object(s) of interest by processing the extracted features”, para 0104).
Pack teaches constructing a place descriptor map of the area based on the generated global descriptors (where constructing a place descriptor map is “The SLAM controller 350 may produce a ground plane map 310c by identifying ground plane points 824 in the received point cloud 452 and fitting a plane 810 to the identified ground plane points 824.”, para 0112-115); and recognizing the area by using the generated place descriptor map (where recognizing the area is “determining 912 a location of the robot 100 based on the selected particle 340.sub.n.”, para 0115-117).
Selviah et al (US 11049267) teaches relates to the rotational alignment of 3D datasets. Embodiments include an apparatus method and program for rotational and optionally also translational alignment of 3D datasets. The 3D datasets being stored as point clouds, transformed into vector sets, and the vector sets being represented as a unit sphere or Gaussian sphere and compared for best alignment. 
None teaches: 
fusing the spatial relationships in the feature space and the spatial relationships in the Cartesian space;
generating a global descriptor of each point of the 3D point cloud using a deep neural network, based on the extracted local features and the spatial relationships between the point and the nearest neighboring points around the point; constructing a place descriptor map of the area based on the generated global descriptors; and recognizing the area by using the generated place descriptor map
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 10 and 9 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664


/NANCY BITAR/      Primary Examiner, Art Unit 2664